IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

                  AISHA WIGGINS v. STATE OF TENNESSEE

                     Appeal from the Circuit Court for Dyer County
                        No. 07CR541 R. Lee Moore, Jr., Judge




               No. W2011-00670-CCA-R3-PC - Filed January 11, 2012


The Petitioner, Aisha Wiggins, appeals the post-conviction court’s dismissal of her petition
for post-conviction relief. We affirm the judgment of the post-conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which A LAN E. G LENN
and C AMILLE R. M CM ULLEN, JJ., joined.

Milly Worley, Dyersburg, Tennessee, for the Appellant, Aisha Wiggins

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney
General; and C. Phillip Bivens, District Attorney General for the Appellee, State of
Tennessee.

                               MEMORANDUM OPINION

        On January 6, 2009, the Petitioner pled guilty to abuse of a child under the age of six.
Following a sentencing hearing on March 17, 2009, the trial court sentenced her to ten years
as a Range II persistent offender to be served on community corrections. On April 20, 2010,
the trial court revoked the Petitioner’s sentence of community corrections and ordered her
to serve the remainder of her sentence in confinement. The Petitioner appealed the trial
court’s order but subsequently sought to dismiss the appeal. On July 22, 2010, this Court
entered an order granting the Petitioner’s motion to voluntarily dismiss her appeal.

       In December 2010, the Petitioner filed a pro se petition for post-conviction relief
challenging her guilty plea based upon ineffective assistance of counsel. On January 7, 2011,
this post-conviction court entered an order dismissing the petition as time-barred. Following
the Petitioner’s timely filing of a notice of appeal, the post-conviction court appointed
counsel to represent the Petitioner on appeal before this Court. Appointed counsel now
moves this Court, pursuant to Court of Criminal Appeals Rule 22, to withdraw from further
representation based upon her conclusion that the instant appeal is frivolous under Anders
v. California, 386 U.S. 738 (1967). The Petitioner did not respond to counsel’s motion. We
agree with counsel and hereby affirm the judgment of the post-conviction court in accordance
with Court of Criminal Appeals Rule 20.

        Under the Post-Conviction Procedure Act, a petition for post-conviction relief must
be filed within one year of the date of the final action of the highest state appellate court in
which an appeal is taken, or if not appeal is taken, within one year of the date on which the
judgment became final. T.C.A. § 40-30-102(a). While the Petitioner filed her petition for
post-conviction relief within one year of the date in which her appeal of the trial court’s order
revoking community corrections was dismissed, the allegations in her petition did not relate
to the revocation proceedings. Rather, the Petitioner challenged the validity of her guilty plea
and alleged ineffective assistance of counsel with regard to the plea. The Petitioner filed the
post-conviction relief petition more than one year after the judgment of conviction was final.

        Tennessee Code Annotated section 40-30-102(b) lists the exceptions to the statute of
limitations as situations where (1) the highest state appellate court or the United States
Supreme Court established a new constitutional right with retrospective application, (2) new
scientific evidence has established the petitioner’s innocence, or (3) a court has ruled that a
previous conviction that enhanced the petitioner’s sentence is invalid. A court may also
consider an untimely petition if applying the statute of limitations would deny the petitioner
due process. Burford v. State, 845 S.W.2d 204, 209-10 (Tenn. 1992). To determine if due
process requires tolling of the statute of limitations, a court must:

       (1) determine when the limitations period would normally have begun to run;
       (2) determine whether the grounds for relief actually arose after the limitations
       period would normally have commenced; and (3) if the grounds are “later-
       arising,” determine if, under the facts of the case, a strict application of the
       limitations period would effectively deny the petitioner a reasonable
       opportunity to present the claim.

Sands v. State, 903 S.W.2d 297, 301 (Tenn. 1995). Due process requires a weighing of the
petitioner’s liberty interest against the state’s interest in preventing the litigation of stale and
fraudulent claims. Id.

       The Petitioner maintains the statute of limitations should be tolled due to her lack of

                                                -2-
understanding of the Post-Conviction Procedure Act. A petitioner’s ignorance of the legal
requirements, however, is not a basis upon which the statute of limitations may be tolled.
See Emmanuel S. Trotter v. State, No. M2009-02146-CCA-R3-PC, 2011 Tenn. Crim. App.
LEXIS 464, at *10 (Tenn. Crim. App., at Nashville, June 16, 2011) (holding that “ignorance
of the statute of limitations does not necessitate the tolling of the statute of limitations”);
James L. Crawford v. State, No. E2010-00425-CCA-R3-PC, 2011 Tenn. Crim. App. LEXIS
328, at *7 (Tenn. Crim. App., at Knoxville, May 9, 2011) (holding that “[m]ere ignorance
of a factual or legal basis for seeking post-conviction relief does not require tolling of the
statute of limitations”), perm. to appeal denied (Tenn. May 9, 2011). Because no exceptions
apply that would toll the statute of limitations, the post-conviction court properly dismissed
the Petitioner’s post-conviction relief petition as time-barred.

       For these reasons, the judgment of the post-conviction court is affirmed in accordance
with the Court of Criminal Appeals Rule 20. Counsel’s motion to withdraw is granted. The
Petitioner is hereby notified that she may petition the Tennessee Supreme Court for review
pursuant to Rule 11, Tennessee Rules of Appellate Procedure. Any application for
permission to appeal must be filed within sixty days of this opinion. The Clerk shall forward
a copy of this opinion to the Petitioner at her last known address.




                                                    _________________________________
                                                    JOHN EVERETT WILLIAMS, JUDGE




                                              -3-